02-11-258-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00258-CR 
 
 



Tammie Hampton


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 362nd
District Court OF Denton COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
ON PERMANENT
ABATEMENT OF APPEAL
 
----------
 
          We
have considered appellant’s “Motion To Abate Appeal And Release Bond,” which we
construe as a motion to permanently abate this appeal.  Attached to the motion
was Hampton’s obituary showing that she died on Friday, August 5, 2011.
          The
death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.
1993).  Under these circumstances, the appropriate disposition is the permanent
abatement of the appeal.  See Tex. R. App. P. 7.1(a)(2).
          No
decision of this court having been delivered prior to the receipt of this
motion, the court finds the motion to permanently abate the appeal should be
granted.  It is therefore ordered, adjudged, and decreed that the appeal is
permanently abated.
 
                                                                             PER
CURIAM
PANEL:  LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
DO
NOT PUBLISH
TEX.
R. APP. P. 47.2(b)
 
DELIVERED: 
November 3, 2011




1See Tex. R. App. P. 47.1.